DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 8/16/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hongo et al (WO 2018/159285 A1).
Hongo teaches a polyethylene terephthalate film (i.e., polyester-based film, wherein the polyester-based film comprises a polyethylene terephthalate resin in an amount of 85% by weight or more) comprising multiple layers and/or a hard coat layer (i.e., curable resin layer) disposed on one side of the polyethylene terephthalate film (para 3, 4, 6). Hongo suggests the film may be biaxially stretched and stretched in a number of steps which would result in the film being stretched in every direction and allow for incremental tensile rates; wherein a stretched film provides for mechanical properties, heat resistance, transparency, price, and the like (page 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to biaxially stretch the film in a number of steps therein adjusting the tensile rates and differences and ratios between tensile rates in each direction and step, to optimize the mechanical properties, heat resistance, transparency, and price of the film.
The limitations “S1 is the final tensile rate (%) after N1% is maintained for 20 minutes, and S2 is the final tensile rate (%) after N2% is maintained for 20 minutes, wherein N1% is the load that stretches the polyester-based film by 1% in the first direction, and N2% is the load that stretches the polyester-based film by 2% in the first direction;” “S3 is the final tensile rate (%) after a load that stretches the polyester-based film by 1% in the second direction is maintained for 20 minutes, and S4 is the final tensile rate (%) after a load that stretches the polyester-based film by 2% in the second direction is maintained for 20 minutes;” “S5 is the final tensile rate (%) after a load that stretches the polyester-based film by 1% in the second direction is maintained for 20 minutes, and S6 is the final tensile rate (%) after a load that stretches the polyester-based film by 2% in the second direction is maintained for 20 minutes;” and wherein N1% in the first direction is 10 N to 25 N, N2% in the first direction is 28 N to 50 N, the load that stretches the polyester-based film by 1% in the second direction is 25 N to 45 N, and the load that stretches the polyester-based film by 2% in the second direction is 50 N to 70 N” of the instant claims are  product by process limitations and do not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in the instant claims and the product of Hongo.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783